DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 have been amended such that “an opening angle between the first surface and the second surface measures no greater than 180 degrees.” The specification does not provide support for “no greater than 180 degrees.” The specification discusses the opening angle on page 18 lines 12-16 and does not disclose no greater than 180 degrees. It discloses “about 120 degrees, about 180 degrees or one or more other magnitude without limiting it to less than 180.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson (US Patent 6,485,517).
	With respect to claim 1, Michelson discloses an implant (See fig 5, 7 and 9 below) for stabilizing a surgical fixture comprising: a proximate end (fig 7 left) and a distal end (fig 7 right); a smooth channel surface symmetrically bisected by a medial axis extending longitudinally between the proximate end and the distal end, the smooth channel (fig 5, 260) surface terminating at a left edge and a right edge (see fig 5 below);  one or more ridges (See fig 5 below)symmetrically oriented along the medial axis and forming a ridge surface opposite the smooth channel surface (fig 5); a left teeth section (See fig 5 below) extending outwardly from the left edge at an acute left runner angle (see fig 9 below) from a horizontal plane (See fig 9 below) passing through the left edge and the right edge; and a right teeth section (See fig 5 below) extending outwardly from the right edge at an acute right runner angle (see fig 9 below) from the horizontal plane, wherein: the left teeth section comprises a first surface (see fig 9 below) extending from the left edge; the right teeth section comprises a second surface (see fig 9 below) extending from the right edge; and an opening angle (See fig 9 below) between the first surface and the 
With respect to claim 11, Michelson discloses method for stabilizing a surgical fixture (fig 9, 100 or fig 12 500 for claim 18)comprising: creating a void in a target site (fig 10); deploying an implant (fig 9, 200) into the void of the target site, the implant comprising: a proximate end and a distal end (see fig 7 below); a smooth channel surface (fig 5, 260) symmetrically bisected by a medial axis extending longitudinally between the proximate end and the distal end, the smooth channel surface terminating at .

    PNG
    media_image1.png
    743
    813
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5, 9, 10, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US Patent 6,485,517).
With respect to claims 5 and 16, Michelson discloses the claimed invention except for wherein a length of the medial axis between the proximate end and the distal end is 15 mm to 50 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct a length of the medial axis between the proximate end and the distal end is 15 mm to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 9, Michelson discloses the claimed invention except for explicitly stating the angle of the runner angle is 0-30 degrees. The angle is shown to be an acute angle in fig 9 above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the angle of the runner angle is 0-30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. With respect to claim 10, Michelson discloses wherein the angle of the acute right runner angle is equal to the angle of the acute left runner angle (fig 9 the device is symmetrical).
With respect to claim 21, Michelson discloses the claimed invention except for explicitly stating the opening angle of the runner angle is 120 degrees. The angle is shown to be about a 120 degree angle in fig 9 above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the opening angle of the runner angle is 120 degrees, .  
Response to Arguments
Applicant’s arguments, see remarks, filed 9/30/2021, with respect to the U.S.C. 112 rejection of claims 1-20 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 1-20 has been withdrawn. The amendment raised a new 112 rejection.
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10588750 B2 discloses an implant for stabilizing a fixture
US 7534265 B1 discloses an implant for stabilizing a fixture
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773